UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-1293



VERNON AVERY YATES,

                                                           Petitioner,

          versus


LITTLE SIX CORPORATION; DIRECTOR, OFFICE OF
WORKERS' COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                          Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(94-2343-BLA)


Submitted:   June 30, 1997                 Decided:   November 4, 1997


Before MURNAGHAN, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vernon Avery Yates, Petitioner Pro Se. Ramesh Murthy, PENN, STUART
& ESKRIDGE, Abingdon, Virginia; Christian P. Barber, Helen Hart
Cox, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Benefits Review Board's decision

and order affirming the administrative law judge's denial of black

lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.

1997). Our review of the record discloses that the Board's decision

is based upon substantial evidence and is without reversible error.
Accordingly, we affirm on the reasoning of the Board. Yates v.
Little Six Corp., No. 94-2343-BLA (Jan. 26, 1995). We deny the em-

ployer's motion to strike the Director's brief, but nonetheless de-

cline to consider issues not raised before the Board. See Big Horn

Coal Co. v. Director, Office of Workers' Compensation Programs,
Dep't of Labor, 897 F.2d 1052, 1054 (10th Cir. 1990); see also

Pleasant Valley Hosp., Inc. v. Shalala, 32 F.3d 67, 70 (4th Cir.

1994). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2